Exhibit 10.15

 

PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made this 31st day of
May, 2013, between ADCARE HEALTH SYSTEMS, INC., an Ohio corporation (“Grantor”),
and KEYBANK NATIONAL ASSOCIATION, a national banking association, as lender
(“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Secured Loan Agreement dated as of
December 28, 2012, as amended by that certain First Amendment to Secured Loan
Agreement and Payment Guaranty dated as of even date herewith (the “First
Amendment”; as such loan agreement may be further amended, restated,
supplemented or otherwise modified from time to time, including all schedules
thereto, collectively, the “Loan Agreement”) among Lender, Woodland Hills HC
Property Holdings, LLC, Northridge HC&R Property Holdings, LLC, APH&R Property
Holdings, LLC, Woodland Hills HC Nursing, LLC, Northridge HC&R Nursing, LLC, and
APH&R Nursing, LLC (collectively, the “Borrower”), Lender has made, and is
willing to make, certain financial accommodations available to Borrower from
time to time pursuant to the terms and conditions thereof, and

 

WHEREAS, in order to induce Lender to enter into the First Amendment, Grantor
has agreed to grant a continuing security interest in and to the Collateral (as
hereinafter defined) in order to secure the prompt and complete payment,
observance and performance of (a) the obligations of Grantor arising from this
Agreement and that certain Payment Guaranty from Grantor in favor of Lender
dated as of December 28, 2012 (as may be amended, restated, supplemented or
otherwise modified from time to time (the “Guaranty”) (including, without
limitation, any interest, fees or expenses that accrue after the filing of an
insolvency proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any insolvency proceeding), plus (b) the “Obligations” as
defined in the Loan Agreement, plus (c) reasonable attorneys fees actually
incurred and expenses if the obligations represented thereunder are collected by
law, through an attorney-at-law, or under advice therefrom (clauses (a), (b) and
(c) being hereinafter referred to as the “Secured Obligations”), by the granting
of the security interests contemplated by this Agreement, and

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Defined Terms. All capitalized terms
used herein (including, without limitation, in the preamble and recitals hereof)
without definition shall have the meanings ascribed thereto in the Loan
Agreement.  In addition to those terms defined elsewhere in this Agreement, as
used in this Agreement, the following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

(a)                                 “Event of Default” as used in this Agreement
means an “Event of Default as defined in the Loan Agreement.

 

(b)                                 “Investment Related Property” means
investment property (as that term is defined in the UCC) owned by Grantor with
respect to the Collateral.

 

(c)                                  “UCC” shall mean the Uniform Commercial
Code as the same may, from time to time, be enacted and in effect in the State
of Ohio provided, that to the extent that the UCC is used to define any term
herein and such term is defined differently in different Articles or Divisions
of the UCC, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of Ohio the term “UCC” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

2.                                      Grant of Security.  Grantor hereby
unconditionally grants, assigns and pledges to Lender, a continuing security
interest (hereinafter referred to as the “Security Interest”), in Grantor’s
right, title, and interest in and to the following, whether now owned or
hereafter acquired or arising and wherever located (the “Collateral”):

 

(a)                                 that certain Secured Promissory Note dated
as of December 28, 2012, as amended, by CHP Acquisition Company, LLC (“CHP”) in
favor of Grantor, including all liens, security agreements, leases, pledge
agreements and other contracts securing or otherwise relating to the foregoing
(including, but not limited to, the lien and security interest created by that
certain Pledge and Security Agreement dated as of December 28, 2012 by CHP in
favor of Grantor);

 

(b)                                 all of the proceeds of any of the foregoing,
money, or other tangible or intangible property resulting from the sale, or
other disposition of any of the foregoing, the portion thereof or interest
therein, and the proceeds thereof, (the “Proceeds”).

 

3.                                      Security for Obligations.  This
Agreement and the Security Interest created hereby secures the payment and
performance of all the Secured Obligations, whether now existing or arising
hereafter.  Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts which constitute part of the Secured
Obligations and would be owed by Grantor, to Lender, but for the fact that they
are unenforceable or not allowable due to the existence of any insolvency
proceeding involving Grantor.

 

4.                                      Grantor Remains Liable.  Anything herein
to the contrary notwithstanding, (a) Grantor shall remain liable under and in
accordance with the contracts and agreements included in the Collateral to those
parties to whom Grantor has contracted, to perform all of the duties and
obligations of Grantor thereunder to the same extent as if this Agreement had
not been executed, (b) the exercise by Lender of any of the rights hereunder
shall not release Grantor from any of its duties or obligations under such
contracts and agreements included in the Collateral, and (c)

 

2

--------------------------------------------------------------------------------


 

Lender shall not have any obligation or liability under such contracts and
agreements included in the Collateral by reason of this Agreement, nor shall
Lender be obligated to perform any of the obligations or duties of Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder; provided, however, that if following an Event of Default
Lender becomes the owner of the Collateral, Lender shall thenceforth be
responsible for complying with such duties as may arise thereafter as are to be
performed by virtue of owning such Collateral.  Until an Event of Default shall
occur and be continuing, except as otherwise provided in this Agreement, the
Loan Agreement, or other Loan Documents, Grantor shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of its business, subject to and upon the terms hereof and of the
Loan Agreement and the other Loan Documents.  Without limiting the generality of
the foregoing, it is the intention of the parties hereto that so long as no
Event of Default then exists and notwithstanding anything to the contrary
contained in this Agreement, the Loan Agreement or any other Loan Document,
Grantor may receive (and make request for if not timely paid) and retain all
fees, distributions, returns of capital, member loan repayments and other
payments payable to Grantor with respect to the Collateral.  Following the
occurrence of an Event of Default Lender shall notify Grantor of Lender’s
exercise of remedies pursuant to Section 12 hereof.

 

5.                                      Representations and Warranties.  Grantor
hereby represents and warrants as follows:

 

(a)                                 The exact legal name of Grantor is set forth
on the signature page of this Agreement.

 

(b)                                 This Agreement creates a valid security
interest in the Collateral of Grantor, to the extent a security interest therein
can be created under the UCC, securing the payment of the Secured Obligations. 
Except to the extent a security interest in the Collateral cannot be perfected
by the filing of a financing statement under the UCC, all filings and other
actions necessary or desirable to perfect and protect such security interest
have been duly taken or will have been taken upon the filing of the financing
statement listing Grantor as a debtor, and Lender, as secured party, in the
office of the Secretary of State of Ohio (“Ohio SOS”).  Upon the making of such
filing, Lender shall have a first priority perfected security interest in the
Collateral of Grantor to the extent such security interest can be perfected by
the filing of a financing statement.

 

(c)                                  All actions necessary or desirable to
create, perfect, establish the first priority of, or otherwise protect, Lender’s
liens in the Collateral, and the proceeds thereof, have been duly taken,
(A) upon the execution and delivery of this Agreement; (B) upon the taking of
possession by Lender of any certificates constituting the Collateral, to the
extent the Collateral is represented by certificates, together with undated
powers endorsed in blank by Grantor; (C) upon the execution and delivery of any
allonges to any notes constituting the Collateral; and (D) upon the filing of
the financing statement in the Ohio SOS with respect to the Collateral that is
not represented by certificates; and (iv) if and to the extent that any of the
Collateral is represented by certificates, Grantor has delivered to and
deposited with Lender all certificates representing the Collateral, and undated
powers endorsed in blank with respect to such certificates.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Other than as expressly set forth in the
Loan Agreement, no consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any governmental authority or any
other Person is required (i) for the grant of a Security Interest by Grantor in
and to the Collateral pursuant to this Agreement or for the execution, delivery,
or performance of this Agreement by Grantor, or (ii) for the exercise by Lender
of the remedies in respect of the Collateral pursuant to this Agreement, except
as may be required in connection with such disposition of Investment Related
Property by laws affecting the offering and sale of securities generally.

 

6.                                      Covenants.  Grantor, covenants and
agrees with Lender that from and after the date of this Agreement and until the
date of termination of this Agreement in accordance with Section 17 hereof:

 

(a)                                 Possession of Collateral.  In the event that
any Collateral, including proceeds, is evidenced by or consists of Investment
Related Property, and if and to the extent that perfection or priority of
Lender’s Security Interest is dependent on or enhanced by possession, Grantor,
immediately upon the request of Lender and in accordance with Section 8 hereof,
shall execute such other documents as shall be requested by Lender or, if
applicable, endorse and deliver physical possession of such Investment Related
Property to Lender, together with such undated powers endorsed in blank as shall
be requested by Lender;

 

(b)                                 Transfers and Other Liens.  So long as this
Agreement remains in effect, Grantor shall not (i) create or incur or suffer to
be created or incurred or to exist any lien, encumbrance, mortgage, pledge,
negative pledge, charge, restriction or other security interest of any kind upon
any of the Collateral whether now owned or hereafter acquired, or upon the
income or profits therefrom; (ii) sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, any of
the Collateral, (iii) create or permit to exist any lien  or encumbrance upon or
with respect to any of the Collateral of Grantor except for Permitted
Exceptions, or (iv) transfer any of the Collateral or the income or profits
therefrom for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to payment of its general
creditors.  The inclusion of Proceeds in the Collateral shall not be deemed to
constitute Lender’s consent to any sale or other disposition of any of the
Collateral except as expressly permitted in this Agreement or the other Loan
Documents.

 

7.                                      Relation to Loan Agreement.  In the
event of any conflict between any provision in this Agreement and a provision in
the Loan Agreement, such provision of the Loan Agreement shall control.

 

4

--------------------------------------------------------------------------------


 

8.                                      Further Assurances.

 

(a)                                 Grantor agrees that from time to time, at
its own expense, Grantor will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that Lender may reasonably request, in order to perfect and protect any Security
Interest granted or purported to be granted hereby or to enable Lender to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.

 

(b)                                 Grantor authorizes the filing of such
financing or continuation statements, or amendments thereto, and Grantor will
execute and deliver to Lender such other instruments or notices, as may be
necessary or as Lender may reasonably request, in order to perfect and preserve
the Security Interest granted or purported to be granted hereby.

 

(c)                                  Grantor also hereby ratifies its
authorization for Lender to have filed in any jurisdiction any financing
statements filed prior to the date hereof.

 

(d)                                 Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in connection with this Agreement
without the prior written consent of Lender, subject to Grantor’s rights under
Section 9-509(d)(2) of the UCC.

 

9.                                      Lender Appointed Attorney-in-Fact. 
Grantor hereby irrevocably appoints Lender its attorney-in-fact, with full
authority in the place and stead of Grantor and in the name of Grantor or
otherwise, at such time as an Event of Default has occurred and is continuing
under the Loan Agreement, to take any action and to execute any instrument which
Lender may reasonably deem necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation:  to file any claims or take any
action or institute any proceedings which Lender may deem necessary or desirable
for the collection of any of the Collateral of Grantor or otherwise to enforce
the rights of Lender with respect to any of the Collateral.

 

To the extent permitted by law, Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

10.                               Lender May Perform.  If Grantor fails to
perform any agreement contained herein, Lender may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Lender incurred
in connection therewith shall be payable, by Grantor.

 

11.                               Lender’s Duties.  The powers conferred on
Lender hereunder are solely to protect Lender’s interest in the Collateral, and
shall not impose any duty upon Lender to exercise any such powers.  Except for
the safe custody of any Collateral in its actual possession and the accounting
for moneys actually received by it hereunder, Lender shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral.  Lender
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment substantially equal to that which Lender accords its own
property.

 

5

--------------------------------------------------------------------------------


 

12.                               Remedies.  Upon the occurrence and during the
continuance of an Event of Default:

 

(a)                                 Lender may exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein, in the
other Loan Documents, or otherwise available to it, all the rights and remedies
of a secured party on default under the UCC or any other applicable law. 
Without limiting the generality of the foregoing, Grantor expressly agrees that,
in any such event, Lender without demand of performance or other demand,
advertisement or notice of any kind (except a notice specified below of time and
place of public or private sale) to or upon Grantor or any other Person (all and
each of which demands, advertisements and notices are hereby expressly waived to
the maximum extent permitted by the UCC or any other applicable law), may take
immediate possession of all or any portion of the Collateral and without notice
except as specified below, sell the Collateral or any part thereof in one or
more components at public or private sale, at any of Lender’s offices or
elsewhere, for cash, on credit, and upon such other terms as Lender may deem
commercially reasonable.  Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten (10) days notice to Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification and specifically such notice shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the UCC.  Lender shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given.  Lender may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(b)                                 Any cash held by Lender as Collateral and
all cash proceeds received by Lender in respect of any sale of, collection from
or other realization upon all or any part of the Collateral shall be applied
against the Secured Obligations in the order set forth in the Loan Agreement. 
In the event the proceeds of Collateral are insufficient to satisfy all of the
Secured Obligations in full, Grantor shall remain liable for any such
deficiency.

 

(c)                                  Grantor hereby acknowledges that the
Secured Obligations arose out of a commercial transaction, and agrees that if an
Event of Default shall occur, if and to the extent that either of the following
remedies applies to the Collateral under applicable law, Lender shall have the
right to an immediate writ of possession without notice of a hearing, the right
to the appointment of a receiver for the Collateral, and Grantor hereby consents
to such rights and such appointment and hereby waives any objection Grantor may
have thereto or the right to have a bond or other security posted by Lender.

 

13.                               Remedies Cumulative.  Each right, power, and
remedy of Lender as provided for in this Agreement or in the other Loan
Documents or now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement or in the other
Loan Documents or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Lender, of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Lender of any or all such other rights, powers, or
remedies.

 

6

--------------------------------------------------------------------------------


 

14.                               Indemnity and Expenses.

 

(a)                                 Grantor agrees to indemnify Lender from and
against all claims, lawsuits and liabilities (including reasonable attorneys
fees) growing out of or resulting from this Agreement (including, without
limitation, enforcement of this Agreement) or any other Loan Document to which
Grantor is a party, except claims, losses or liabilities resulting from the
gross negligence or willful misconduct of the party seeking indemnification as
determined by a final non-appealable order of a court of competent
jurisdiction.  This provision shall survive the termination of this Agreement
and the Loan Agreement and the repayment of the Secured Obligations.

 

(b)                                 Grantor shall, upon demand, pay to Lender
all expenses which Lender may incur in connection with (i) the administration of
this Agreement, (ii) the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the other Loan
Documents, (iii) the exercise or enforcement of any of the rights of Lender
hereunder or (iv) the failure by Grantor to perform or observe any of the
provisions hereof.

 

15.                               Merger, Amendments; Etc.  THIS WRITTEN
AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.  No waiver of any provision of this
Agreement, and no consent to any departure by Grantor herefrom, shall in any
event be effective unless the same shall be in writing and signed by Lender, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.  No amendment of any provision of this
Agreement shall be effective unless the same shall be in writing and signed by
Lender and Grantor.

 

16.                               Addresses for Notices.  All notices and other
communications provided for hereunder shall be given in the form and manner and
delivered to Lender at its address specified in the Loan Agreement, and to
Grantor at the address specified in the Loan Agreement for Borrower or, as to
any party, at such other address as shall be designated by such party in a
written notice to the other party, all of which to be given in accordance with a
method for giving notice as prescribed in the Loan Agreement.

 

17.                               Continuing Security Interest: Assignments
under Loan Agreement.  This Agreement shall create a continuing security
interest in the Collateral and shall (a) remain in full force and effect until
the Obligations have been paid in full in cash in accordance with the provisions
of the Loan Agreement, (b) be binding upon Grantor, and its successors and
assigns, and (c) inure to the benefit of, and be enforceable by, Lender, and its
successors, transferees and assigns.  Without limiting the generality of the
foregoing clause (c), Lender may, in accordance with the provisions of the Loan
Agreement, assign or otherwise transfer all or any portion of its rights and
obligations under the Loan Agreement to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to Lender herein or otherwise.  Upon payment in full in cash of the Obligations
in accordance with the provisions of the Loan Agreement and the expiration or
termination of the Loan, the Security Interest granted

 

7

--------------------------------------------------------------------------------


 

hereby shall automatically terminate without further action or documentation
required and this Agreement all rights to the Collateral shall revert to Grantor
or any other Person entitled thereto.  At such time, Lender will authorize the
filing of appropriate termination statements to terminate such Security
Interests.  No transfer or renewal, extension, assignment, or termination of
this Agreement or of the Loan Agreement, any other Loan Document, or any other
instrument or document executed and delivered by Grantor to Lender nor any
additional Loans or other loans made by Lender to Borrower, nor the taking of
further security, nor the retaking or re-delivery of the Collateral to Grantor,
by Lender, nor any other act of Lender shall release Grantor from any
obligation, except a release or discharge executed in writing by Lender in
accordance with the provisions of the Loan Agreement.  Lender shall not by any
act, delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by Lender and
then only to the extent therein set forth.  A waiver by Lender of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which Lender would otherwise have had on any other
occasion.

 

18.                               GOVERNING LAW; CONSENT TO JURISDICTION AND
SERVICE.

 

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF OHIO
AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW).  GRANTOR AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF OHIO OR
ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION
OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON
GRANTOR BY MAIL AT THE ADDRESS SPECIFIED IN §16 HEREIN.  GRANTOR HEREBY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

19.                               Miscellaneous.

 

(a)                                 This Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Agreement. 
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Agreement but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Agreement.

 

(b)                                 Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the

 

8

--------------------------------------------------------------------------------


 

remaining provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

(c)                                  Headings used in this Agreement are for
convenience only and shall not be used in connection with the interpretation of
any provision hereof.

 

(d)                                 The pronouns used herein shall include, when
appropriate, either gender or both singular and plural, and the grammatical
construction of sentences shall conform thereto.

 

[EXECUTION ON FOLLOWING PAGE]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers under seal, as of the day and year
first above written.

 

GRANTOR:

ADCARE HEALTH SYSTEMS, INC., an Ohio corporation

 

 

 

 

 

By:

/s/ Ronald W. Fleming

 

Name:

Ronald W. Fleming

 

Title:

Chief Financial Officer

 

 

 

 

[CORPORATE SEAL]

 

[Signatures continued on following page]

 

Schedule 1

 

ADCARE  PLEDGE & SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

KEYBANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Amy L. MacLearie

 

Name:

Amy L. MacLearie

 

Title:

AVP — Senior Closing Officer

 

 

 

 

[BANK SEAL]

 

Schedule 2

 

ADCARE PLEDGE & SECURITY AGREEMENT

 

--------------------------------------------------------------------------------